JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief and supplement. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed April 30, 2012 and June 4, 2012 be affirmed. The district court did not abuse its discretion in dismissing without prejudice appellant’s complaint for failure to comply with Federal Rule of Civil Procedure 8(a), which requires “a short and plain statement of the claim showing that the pleader is entitled to relief, in order to give the defendant fair notice of what the ... claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (internal quotation marks omitted); see also Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C.Cir.2004). The complaint did not contain “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570, 127 S.Ct. 1955. Nor did the district court abuse its discretion in denying appellant’s motion for reconsideration based on its conclusion that the proposed amended complaint was also deficient. See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.Cir.1996) (explaining that a district court does not abuse its discretion by denying leave to amend a complaint where amendment would be futile). The dismissal of this case without prejudice does not preclude appellant “from correcting the complaint’s defects and filing a new lawsuit.” Ciralsky, 355 F.3d at 671.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.